Exhibit 10.4

 

 

INDEMNIFICATION AGREEMENT

This Agreement is made and entered into this 18th day of September, 2012
(“Agreement”), by and between Clear Channel Outdoor Holdings, Inc., a Delaware
corporation (“CCO”), and Robert Pittman (“Indemnitee”). 

WHEREAS, in light of the litigation costs and risks to directors and/or officers
resulting from their service to companies, and the desire of CCO to attract and
retain qualified individuals to serve, it is reasonable, prudent and necessary
for CCO to indemnify and advance expenses on behalf of its directors and certain
of its officers to the extent permitted by applicable law so that they will
serve or continue to serve CCO free from undue concern regarding such risks;

WHEREAS, CCO has requested that Indemnitee continue to serve as Executive
Chairman of CCO and may have requested or may in the future request that
Indemnitee serve one or more Outdoor Entities (as hereinafter defined) as a
director, officer or in other capacities;

WHEREAS, Indemnitee may now or in the future have certain rights to
indemnification, advancement of expenses and/or insurance provided by Pilot
Group, LLC or an affiliate therefore (the “Fund”) or a Clear Channel Entity (as
such term is defined in Section 15 of this Agreement), which Indemnitee, CCO and
such other entities intend to be secondary to the primary obligation of CCO to
indemnify Indemnitee as provided herein, with CCO’s acknowledgement of and
agreement to the foregoing being a material condition to Indemnitee’s
willingness to continue to serve as Executive Chairman of CCO (or as a director
or officer of any other Outdoor Entity); and

WHEREAS, Indemnitee is willing to continue to serve as Executive Chairman of CCO
on the condition that he be so indemnified.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, CCO and Indemnitee do hereby covenant and agree as follows:

1.                  Services by Indemnitee. Indemnitee agrees to continue to
serve as Executive Chairman of CCO. Indemnitee may at any time and for any
reason resign from such position.

2.                  Indemnification - General. On the terms and subject to the
conditions of this Agreement, CCO shall, to the fullest extent permitted by law,
indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, liabilities, losses, costs, Expenses (as hereinafter defined) and other
matters that may result from or arise in connection with Indemnitee’s Corporate
Status (as hereinafter defined) and shall advance Expenses to Indemnitee, in
each case to the fullest extent permitted by applicable law in effect on the
date hereof, and to such greater extent as applicable law may hereafter from
time to time permit, notwithstanding that such indemnification or advances are
not specifically authorized by other provisions of this Agreement. The
indemnification obligations of CCO under this Agreement (a) shall continue after
such time as Indemnitee ceases to serve as Executive Chairman of CCO or in any
other Corporate Status and (b) include, without limitation, claims for monetary
damages against Indemnitee in respect of any alleged breach of fiduciary duty,
to the fullest extent permitted under applicable law (including, if applicable,
Section 145 of the Delaware General Corporation Law) as in existence on the date
hereof and as amended from time to time.

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.4

 

3.                  Proceedings Other Than Proceedings by or in the Right of
CCO. If by reason of Indemnitee’s Corporate Status Indemnitee was, is, or is
threatened to be made, a party to or a participant in any Proceeding (as
hereinafter defined) other than a Proceeding by or in the right of CCO to
procure a judgment in its favor, CCO shall, to the fullest extent permitted by
law, indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, all Expenses, liabilities, judgments, penalties, fines and amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such liabilities, judgments,
penalties, fines and amounts paid in settlement) reasonably incurred by
Indemnitee or on behalf of Indemnitee in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in, or not opposed to, the best
interests of CCO and, with respect to any criminal Proceeding, had no reasonable
cause to believe Indemnitee’s conduct was unlawful.

4.                  Proceedings by or in the Right of CCO. If by reason of
Indemnitee’s Corporate Status Indemnitee was, is, or is threatened to be made, a
party to or a participant in any Proceeding by or in the right of CCO to procure
a judgment in its favor, CCO shall, to the fullest extent permitted by law,
indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, all Expenses reasonably incurred by Indemnitee or on behalf of
Indemnitee in connection with such Proceeding if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in, or not opposed to, the
best interests of CCO; provided, however, that indemnification against such
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which Indemnitee shall have been adjudged by a court of
competent jurisdiction to be liable to CCO only if (and only to the extent that)
the Court of Chancery of the State of Delaware or other court in which such
Proceeding shall have been brought or is pending shall determine that despite
such adjudication of liability and in light of all circumstances such
indemnification may be made.

5.                  Mandatory Indemnification in Case of Successful Defense.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to (or a
participant in) and is successful, on the merits or otherwise, in defense of any
Proceeding (including, without limitation, any Proceeding brought by or in the
right of CCO), CCO shall, to the fullest extent permitted by law, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, all
Expenses reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection therewith. If Indemnitee is not wholly successful in defense of such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, CCO shall, to the
fullest extent permitted by law, indemnify Indemnitee against all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
each successfully resolved claim, issue or matter. For purposes of this Section
5 and without limitation, the termination of any claim, issue or matter in such
a Proceeding by dismissal, with or without prejudice, on substantive or
procedural grounds, shall be deemed to be a successful result as to such claim,
issue or matter.

6.                  Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement or otherwise to indemnification by CCO for some or a
portion of the Expenses, liabilities, judgments, penalties, fines and amounts
paid in settlement (including all interest, assessments and other charges paid
or payable in connection with or in respect of such liabilities, judgments,
penalties, fines and amounts paid in settlement) incurred by Indemnitee or on
behalf of Indemnitee in connection with a Proceeding or any claim, issue or
matter therein, but not, however, for the total amount thereof, CCO shall, to
the fullest extent permitted by law, indemnify Indemnitee for that portion
thereof to which Indemnitee is entitled.

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.4

 

7.                  Indemnification for Additional Expenses Incurred to Secure
Recovery or as Witness. 

(a)                CCO will, to the fullest extent permitted by law, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, any
and all Expenses and, if requested by Indemnitee, will (within twenty (20)
calendar days of such request) advance such Expenses to Indemnitee, which are
reasonably incurred by Indemnitee in connection with any action concerning (i)
indemnification or advance payment of Expenses by CCO under this Agreement, any
other agreement, the Certificate of Incorporation or by-laws of CCO as now or
hereafter in effect; or (ii) recovery under any director and officer liability
insurance policies maintained by any Outdoor Entity or Clear Channel Entity (as
hereinafter defined) to the fullest extent permitted by law.

(b)               To the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, CCO will, to the fullest extent permitted by law, indemnify Indemnitee
with respect to, and hold Indemnitee harmless from and against, and CCO will
advance, all Expenses reasonably incurred by Indemnitee or on behalf of
Indemnitee in connection therewith.

8.                  Advancement of Expenses. 

(a)                CCO shall advance, to the fullest extent permitted by law,
all Expenses reasonably incurred by or on behalf of Indemnitee in connection
with the investigation, defense, settlement or appeal of any Proceeding within
twenty (20) calendar days after the receipt by CCO of a statement or statements
from Indemnitee requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding. Such advances shall, in
all events, be (i) unsecured and interest free; and (ii) made without regard to
Indemnitee’s ability to repay the advances.

(b)               To obtain advancement of Expenses under this Agreement,
Indemnitee shall submit to CCO a written request for advancement of Expenses
and, to the extent required by applicable law, an unsecured written undertaking
by or on behalf of Indemnitee to repay any Expenses advanced if it shall
ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses. Upon submission of such request for advancement of
Expenses and (if applicable) unsecured written undertaking, Indemnitee shall be
entitled to advancement of Expenses as provided in this Section 8, and such
advancement of Expenses shall continue until such time (if any) as there is a
final judicial determination that Indemnitee is not entitled to indemnification.

9.                  Establishment of a Trust. CCO shall, upon written request of
a majority of the Affiliate Directors (as hereinafter defined), create a trust
for the benefit of Indemnitee (the “Trust”) following initiation of a Proceeding
for which Indemnitee reasonably believes that he may be entitled to
indemnification by CCO under this Agreement. From time to time upon written
request of Indemnitee, CCO shall fund such Trust within ninety (90) days of such
request in an amount sufficient to satisfy any and all (a) Expenses reasonably
anticipated at the time of each such request to be incurred by or on behalf of
Indemnitee in connection with such Proceeding and (b) judgments, fines,
penalties and amounts paid in settlement (including all interest, assessments
and other charges paid or payable in connection with or in respect of such
judgments, fines, penalties and amounts paid in settlement) in connection with
such Proceeding actually paid or claimed, reasonably anticipated or proposed to
be paid, but, with respect to amounts described in this clause (b), only to the
extent such amounts would not reasonably be expected to be

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.4

 

fully paid by CCO’s directors’ and officers’ liability insurance coverage
(including amounts below the deductible of any such policy). The trustee of the
Trust (the “Trustee”) shall be a bank or trust company or other individual or
entity chosen by Indemnitee and reasonably acceptable to CCO.  The amount or
amounts to be deposited in the Trust pursuant to the foregoing funding
obligation shall be determined by mutual agreement of Indemnitee and CCO.  If
Indemnitee and CCO are unable to reach an agreement on the amount or amounts to
be deposited in the Trust pursuant to the foregoing funding obligation within a
reasonable period of time not to exceed ten (10) business days, then such amount
or amounts shall be as mutually agreed by Indemnitee and CC Media, or in the
event that Indemnitee and CC Media are also unable to reach a mutual agreement
on such amount or amounts within a reasonable period of time not to exceed ten
(10) business days, then as determined by Independent Counsel (as hereinafter
defined).  The terms of the Trust shall provide that (a) the Trust shall not be
revoked or the principal thereof invaded, without the written consent of
Indemnitee; (b) the Trustee shall advance, within twenty (20) calendar days of a
request by Indemnitee, any and all Expenses reasonably incurred by or on behalf
of Indemnitee in connection with the investigation, defense, settlement or
appeal of any Proceeding, any required determination concerning the
reasonableness of the Expenses to be made by the Independent Counsel (and
Indemnitee hereby agrees to reimburse the Trust under the circumstances in which
Indemnitee would be required to reimburse CCO for Expenses advanced under
Section 8(b) of this Agreement); (c) the Trust shall continue to be funded by
CCO in accordance with the funding obligation set forth above; (d) the Trustee
shall promptly pay to Indemnitee all amounts for which Indemnitee shall be
entitled to indemnification pursuant to this Agreement; and (e) all unexpended
funds in the Trust shall revert to CCO upon a final determination by Independent
Counsel or the mutual agreement by CCO and Indemnitee that Indemnitee has been
fully indemnified and held harmless under the terms of this Agreement. The Trust
shall be governed by Delaware law (without regard to its conflicts of laws
rules) and the Trustee shall consent to the exclusive jurisdiction of the
Delaware Court in accordance with Section 21 of this Agreement. Nothing in this
Section 9 shall relieve CCO of any of its obligations under this Agreement.

10.              Indemnification Procedures. 

(a)                Notice of Proceeding. Indemnitee agrees to notify CCO
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses hereunder.
Any failure by Indemnitee to so notify CCO will relieve the CCO of its
advancement or indemnification obligations under this Agreement only to the
extent CCO can establish that such omission to notify resulted in actual
prejudice to it, and the omission to notify CCO will, in any event, not relieve
CCO from any liability which it may have to indemnify Indemnitee otherwise than
under this Agreement.

(b)               Defense; Settlement. Indemnitee shall have the sole right and
obligation to control the defense or conduct of any claim or Proceeding with
respect to Indemnitee. CCO will not, without the prior written consent of
Indemnitee, which may be provided or withheld in Indemnitee’s sole discretion,
settle any claim or Proceeding, release any claim, or make any admission of
fact, law or liability or damages, or assign, pledge or permit any subrogation
with respect to the foregoing, or permit any Outdoor Entity to do any of the
foregoing, to the extent such settlement, release, admission, assignment, pledge
or subrogation in any way adversely affects Indemnitee or directly or indirectly
imposes any expense, liability, damages, debt, obligation, judgment, exposure or
burden on Indemnitee and further, in the case of any release or settlement,
includes an unconditional release of Indemnitee from all liability on any
matters that are the subject of

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.4

 

such Proceeding and an acknowledgment that Indemnitee denies all wrongdoing in
connection with such matters.

(c)                Request for Advancement; Request for Indemnification. 

(i)                  To obtain advancement of Expenses under this Agreement,
Indemnitee shall submit to CCO a written request therefor, together with such
invoices or other supporting information as may be reasonably requested by CCO
and reasonably available to Indemnitee, and, only to the extent required by
applicable law which cannot be waived, an unsecured written undertaking to repay
amounts advanced. CCO shall make advance payment of Expenses to Indemnitee no
later than twenty (20) days after receipt of the written request for advancement
(and each subsequent request for advancement) by Indemnitee.

(ii)                To obtain indemnification under this Agreement, at any time
after submission of a request for advancement pursuant to Section 10(c)(i) of
this Agreement, Indemnitee may submit a written request for indemnification
hereunder. The time at which Indemnitee submits a written request for
indemnification shall be determined by the Indemnitee in the Indemnitee’s sole
discretion. Once Indemnitee submits such a written request for indemnification
(and only at such time that Indemnitee submits such a written request for
indemnification), a Determination shall thereafter be made as provided in and
only to the extent required by Section 10(d) of this Agreement. In no event
shall a Determination be made, or required to be made, as a condition to or
otherwise in connection with any advancement of Expenses pursuant to Section 8
and Section 10(c)(i) of this Agreement.

(d)               Determination. CCO agrees that Indemnitee shall be indemnified
to the fullest extent permitted by law and that no Determination shall be
required in connection with such indemnification unless specifically required by
applicable law which cannot be waived. In no event shall a Determination be
required in connection with indemnification for Expenses incurred as a witness
pursuant to Section 7 of this Agreement or incurred in connection with any
Proceeding or portion thereof with respect to which Indemnitee has been
successful on the merits or otherwise. Any decision that a Determination is
required by law in connection with any other indemnification of Indemnitee, and
any such Determination, shall be made within thirty (30) days after receipt of
Indemnitee’s written request for indemnification pursuant to Section 10(c)(ii)
and such Determination shall be made either (i) by the Disinterested Directors,
even though less than a quorum, so long as Indemnitee does not request that such
Determination be made by Independent Counsel, or (ii) if so requested by
Indemnitee, in Indemnitee’s sole discretion, by Independent Counsel in a written
opinion to the CCO and Indemnitee. If a Determination is made that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within twenty
(20) days after such Determination. Indemnitee shall reasonably cooperate with
the person, persons or entity making such Determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
Determination. Any Expenses incurred by Indemnitee in so cooperating with the
Disinterested Directors or Independent Counsel, as the case may be, making such
Determination shall be advanced and borne by CCO (irrespective of the
Determination as to Indemnitee’s entitlement to indemnification) and CCO shall
indemnify and hold Indemnitee harmless therefrom.

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.4

 

(e)                Independent Counsel. In the event Indemnitee requests that
the Determination be made by Independent Counsel pursuant to Section 10(d) of
this Agreement, the Independent Counsel shall be selected as provided in this
Section 10(e). The Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection by made by the Board of Directors
of CCO (the “Board of Directors”), in which event the Board of Directors shall
make such selection on behalf of CCO, subject to the remaining provisions of
this Section 10(e)), and Indemnitee or CCO, as the case may be, shall give
written notice to the other, advising CCO or Indemnitee of the identity of the
Independent Counsel so selected. CCO or Indemnitee, as the case may be, may,
within ten (10) days after such written notice of selection shall have been
received, deliver to Indemnitee or CCO, as the case may be, a written objection
to such selection; provided, however, that such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a written objection is so made and substantiated,
the Independent Counsel so selected may not serve as Independent Counsel unless
and until such objection is withdrawn or a court of competent jurisdiction has
determined that such objection is without merit. If, within twenty (20) days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 10(c)(ii) of this Agreement, no Independent Counsel shall have been
selected and not objected to, either CCO or Indemnitee may petition a court of
competent jurisdiction for resolution of any objection which shall have been
made by CCO or Indemnitee to the other’s selection of Independent Counsel and/or
for the appointment as Independent Counsel of a person selected by the court or
by such other person as the court shall designate, and the person with respect
to whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 10(d) of this Agreement. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 10(f)
of this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing). Any expenses incurred by Independent
Counsel shall be borne by CCO (irrespective of the Determination of Indemnitee’s
entitlement to indemnification) and not by Indemnitee.

(f)                 Consequences of Determination; Remedies of Indemnitee. CCO
shall be bound by and shall have no right to challenge a Favorable
Determination. If an Adverse Determination is made, or if for any other reason
CCO does not make timely indemnification payments or advances of Expenses,
Indemnitee shall have the right to commence a Proceeding before a court of
competent jurisdiction to challenge such Adverse Determination and/or to require
CCO to make such payments or advances (and CCO shall have the right to defend
its position in such Proceeding and to appeal any adverse judgment in such
Proceeding).  Indemnitee shall be entitled to be indemnified for all Expenses
incurred in connection with such a Proceeding and to have such Expenses advanced
by CCO in accordance with Section 8 of this Agreement. If Indemnitee fails to
challenge an Adverse Determination, or if Indemnitee challenges an Adverse
Determination and such Adverse Determination has been upheld by a final judgment
of a court of competent jurisdiction from which no appeal can be taken, then, to
the extent and only to the extent required by such Adverse Determination or
final judgment, CCO shall not be obligated to indemnify or advance Expenses to
Indemnitee under this Agreement.

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.4

 

(g)                Presumptions; Burden and Standard of Proof. The parties
intend and agree that, to the extent permitted by law, in connection with any
Determination with respect to Indemnitee’s entitlement to indemnification
hereunder by any person, including a court:

(i)                  it will be presumed that Indemnitee is entitled to
indemnification under this Agreement, and CCO or any other Outdoor Entity or
other person or entity challenging such right will have the burden of proof to
overcome that presumption in connection with the making by any person, persons
or entity of any determination contrary to that presumption;

(ii)                the termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of CCO or other applicable Outdoor
Entity, and, with respect to any criminal action or proceeding, had reasonable
cause to believe that Indemnitee’s conduct was unlawful;

(iii)               Indemnitee will be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of any Outdoor
Entity, including financial statements, or on information supplied to Indemnitee
by the officers, employees, or committees of the board of directors of the
applicable Outdoor Entity, or on the advice of legal counsel for the applicable
Outdoor Entity or for Indemnitee or on information or records given in reports
made available to the applicable Outdoor Entity by an independent certified
public accountant or by an appraiser or other expert or advisor selected by the
applicable Outdoor Entity or Indemnitee; and

(iv)              the knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of CCO or relevant enterprises will not be
imputed to Indemnitee in a manner that limits or otherwise adversely affects
Indemnitee’s rights hereunder.

            The provisions of this clause (g) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed to have met the applicable standard of conduct set forth in this
Agreement.

(h)                Indemnitee agrees to notify CCO promptly upon being served
with any summons, citation, subpoena, complaint, indictment, information or
other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder; provided, however,
that any failure of Indemnitee to so notify CCO will not relieve CCO of any
obligation which it may have to Indemnitee under this Agreement or otherwise.

11.              Other Rights of Recovery; Insurance; Subrogation, etc. 

(a)                The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, under the Outdoor Entities’ Certificates of Incorporation or by-laws, or
under any other agreement, vote of stockholders or resolution of directors of
any Outdoor Entity, or otherwise. Indemnitee’s rights under this Agreement are
present contractual rights that are fully vested. No amendment, alteration or
repeal of this Agreement or of any provision hereof shall limit or restrict any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in Indemnitee’s Corporate Status prior to such

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.4

 

amendment, alteration or repeal. To the extent that a change in the General
Corporation Law of the State of Delaware (or other applicable law), whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Outdoor Entities’
Certificates of Incorporation or by-laws or this Agreement, it is the intent of
the parties hereto that Indemnitee enjoy by this Agreement the greater benefits
so afforded by such change. No right or remedy herein conferred to or for the
benefit of Indemnitee is intended to be exclusive of any other right or remedy
available to Indemnitee, and every such other right and remedy shall be
cumulative and in addition to every other right and remedy of Indemnitee given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the Indemnitee’s concurrent assertion or employment of any other
right or remedy.

(b)               CCO shall promptly obtain and, during the time period
Indemnitee serves CCO in a Corporate Status, maintain in full force and effect
directors’ and officers’ liability insurance that shall:

(i)                  be provided by an insurance company that is rated within
the two highest categories by at least two of any of the following independent
rating agencies: A.M. Best Company, Inc., Fitch Ratings, Moody’s Investor
Services or Standard & Poor’s Insurance Ratings Services;

(ii)                provide Indemnitee at least the same rights and benefits as
are accorded to the most favorably insured of the directors of any Clear Channel
Entity;

(iii)               provide at least $15,000,000 of non-rescindable director and
officer liability coverage available solely to CCO directors and officers who
are (i) an officer or employee of CCO or any other Outdoor Entity; or (ii) a
director or officer of any Clear Channel Entity (provided that CCO shall not be
required to expend in the aggregate in connection with the purchase of the
coverage described in this clause (iii) an annual premium in excess of 115% of
the annual premium for such coverage in effect on the date of this Agreement,
and to the extent the annual premium for such coverage shall exceed such amount,
CCO shall obtain the maximum amount of coverage as is available for such
amount); and

(iv)              not have any deductible or retention with respect to
Indemnitee.

            If, at the time CCO receives notice from any source of a Proceeding
to which Indemnitee is a party or a participant (as a witness or otherwise), CCO
has directors’ and officers’ liability insurance in effect, CCO shall give
prompt notice of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. CCO shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

(c)                If Indemnitee ceases to serve CCO in a Corporate Status for
any reason, CCO shall procure a run-off directors’ and officers’ liability
insurance policy with respect to claims arising from facts or events that
occurred before the time Indemnitee ceased to serve CCO in a Corporate Status
and covering Indemnitee, which policy, without any lapse in coverage, will
provide coverage for a period of six (6) years after the time Indemnitee ceased
to serve CCO in a Corporate Status and will provide coverage (including amount
and type of coverage and size of deductibles) that is

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.4

 

substantially comparable to CCO’s directors’ and officers’ liability insurance
policy that was most protective of Indemnitee in the twelve (12) months
preceding the time Indemnitee ceased to serve CCO in a Corporate Status (but in
any event will provide coverage at least as protective as the coverage required
pursuant to Section 11(b) of this Agreement); provided, however, that:

(i)                  this obligation shall be suspended during the period
immediately following the time Indemnitee ceases to serve CCO in a Corporate
Status if and only so long as CCO has a directors’ and officers’ liability
insurance policy in effect covering Indemnitee for such claims that, if it were
a run-off policy, would meet or exceed the foregoing standards, but in any event
this suspension period shall end when a Change in Control occurs; and

(ii)                no later than the end of the suspension period provided in
the preceding clause (i) (whether because of failure to have a policy meeting
the foregoing standards or because a Change in Control occurs), CCO shall
procure a run-off directors’ and officers’ liability insurance policy meeting
the foregoing standards and lasting for the remainder of the six-year period.

(d)               In the event of any payment by CCO under this Agreement, CCO
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee against any other Outdoor Entity (other than any Clear
Channel Entity that might otherwise happen to fall within the definition of
Outdoor Entity hereunder), and Indemnitee hereby agrees, as a condition to
obtaining any advancement or indemnification from CCO, to assign all of
Indemnitee’s rights to obtain from such other Outdoor Entity such amounts to the
extent that they have been paid to or for the benefit of Indemnitee as
advancement or indemnification under this Agreement and are adequate to
indemnify Indemnitee with respect to the costs, Expenses or other items to the
full extent that Indemnitee is entitled to indemnification or other payment
hereunder; and Indemnitee will (upon request by CCO) execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable CCO to bring suit or enforce such rights
against any such other Outdoor Entity (except to the extent that such payment by
CCO when taken together with any such amount actually received from other
Outdoor Entities or under director and officer insurance policies maintained by
one or more Outdoor Entities are inadequate to fully pay all costs, Expenses or
other items to the full extent that Indemnitee is entitled to indemnification or
other payment hereunder).

(e)                CCO hereby unconditionally and irrevocably waives,
relinquishes and releases, and covenants and agrees not to exercise (and to
cause each of the other Outdoor Entities not to exercise), any rights that CCO
may now have or hereafter acquire against any Clear Channel Entity or the Fund
that arise from or relate to the existence, payment, performance or enforcement
of CCO’s obligations under this Agreement or under any other indemnification
agreement (whether pursuant to contract, bylaws or charter), including, without
limitation, any right of subrogation (whether pursuant to contract or common
law), reimbursement, exoneration, contribution or indemnification and any right
to participate in any claim or remedy of Indemnitee against any Clear Channel
Entity or the Fund, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including, without limitation, the
right to take or receive from any Clear Channel Entity or the Fund or
Indemnitee, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right.

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.4

 

(f)                 CCO shall not be liable under this Agreement to pay or
advance to Indemnitee any amounts otherwise indemnifiable hereunder if and to
the extent that Indemnitee has otherwise actually received such payment under
any insurance policy, contract agreement maintained by any Outdoor Entity;
provided, however, that CCO hereby agrees that (relative to the Clear Channel
Entities, the Fund and any insurance maintained by any of them) CCO (either
directly or through insurance maintained by CCO) is the indemnitor of first
resort to provide advancement or indemnification under this Agreement, under any
similar agreement of any Outdoor Entity or under any corporate charter, bylaw,
similar governing document or other undertaking (i.e., CCO’s obligations to
Indemnitee under this Agreement or any other agreement or undertaking to provide
advancement and/or indemnification to Indemnitee are primary and any obligation
of any Clear Channel Entity (including any affiliate thereof other than an
Outdoor Entity) or the Fund to provide advancement or indemnification for the
same Expenses, liabilities, judgments, penalties, fines and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, liabilities,
judgments, penalties, fines and amounts paid in settlement) incurred by
Indemnitee is secondary to CCO’s obligations), and if any Clear Channel Entity
(or any affiliate thereof other than an Outdoor Entity) or the Fund pays or
causes to be paid, for any reason, any amounts otherwise indemnifiable hereunder
or under any other indemnification agreement (whether pursuant to contract,
by-laws or charter) with Indemnitee, then (x) the Fund or such Clear Channel
Entity (or affiliate) shall be fully subrogated to all rights of Indemnitee with
respect to such payment and (y) CCO shall fully indemnify, reimburse and hold
harmless (and shall cause the other Outdoor Entities to fully indemnify,
reimburse and hold harmless) the Fund or such Clear Channel Entity, as the case
may be, for all such payments actually made by the Fund or such Clear Channel
Entity.

(g)                CCO’s obligation to indemnify or advance Expenses hereunder
to Indemnitee in respect of or relating to Indemnitee’s service at the request
of CCO as a director, officer, employee, fiduciary, representative, partner or
agent of any other Outdoor Entity shall be reduced by any amount Indemnitee has
actually received as payment of indemnification or advancement of Expenses from
such other Outdoor Entity, except to the extent that such indemnification
payments and advance payment of Expenses when taken together with any such
amount actually received from other Outdoor Entities or under director and
officer insurance policies maintained by one or more Outdoor Entities are
inadequate to fully pay all costs, Expenses or other items to the full extent
that Indemnitee is entitled to indemnification or other payment hereunder.

12.              Employment Rights; Successors; Third Party Beneficiaries. 

(a)                This Agreement shall not be deemed an employment contract
between CCO and Indemnitee. This Agreement shall continue in force as provided
above after Indemnitee has ceased to serve as Executive Chairman of CCO.

(b)               This Agreement shall be binding upon CCO and its successors
and assigns and shall inure to the benefit of Indemnitee and his or her heirs,
executors and administrators.

13.              Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.4

 

invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; (b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

14.              Exception to Right of Indemnification or Advancement of
Expenses. Except as provided in Section 7(a) and Section 7(b) of this Agreement
or as may otherwise be agreed by CCO, Indemnitee shall not be entitled to
indemnification or advancement of Expenses under this Agreement with respect to
any Proceeding brought by Indemnitee (other than a Proceeding by Indemnitee (i)
by way of defense or counterclaim, (ii) to enforce his or her rights under this
Agreement or (iii) to enforce any other rights of Indemnitee for
indemnification, advancement or contribution from CCO under any other contract,
by-law, charter provision, statute or other law including any rights under
Section 145 of the Delaware General Corporation Law), unless the bringing of
such Proceeding or making of such claim shall have been approved by the Board of
Directors.

15.              Definitions. For purposes of this Agreement:

(a)                Affiliate Director” means a director of CCO who is also (i)
an officer or employee of CCO or any other Outdoor Entity; or (ii) a director,
officer or employee of any Clear Channel Entity; or (iii) who is otherwise a
Sponsor Designee or a Mays Executive.

(b)               “Beneficial Owner” or “Beneficial Ownership” shall have the
meanings set forth in Rule 13d-3 promulgated under the Exchange Act (as
hereinafter defined) as in effect on the date hereof.

(c)                “Certificate of Incorporation” means, with respect to any
entity, its certificate of incorporation, articles of incorporation or similar
governing document.

(d)               “Change in Control” means any of the following events:

(i)                  The acquisition in one or more transactions by any “person”
(as the term person is used for purposes of Section 13(d) or 14(d) of the
Exchange Act), other than the Clear Channel Entities (as hereinafter defined),
of Beneficial Ownership of shares representing at least a majority of the total
voting power of the Voting Stock (as hereinafter defined); or

(ii)                Consummation by CCO, in a single transaction or series of
related transactions, of (A) a merger or consolidation involving CCO if the
stockholders of CCO immediately prior to such merger or consolidation do not
own, directly or indirectly, immediately following such merger or consolidation,
at least a majority of the total voting power of the outstanding voting
securities of the entity resulting from such merger or consolidation or (B) a
sale, conveyance, lease, license, exchange or transfer (for cash, shares of
stock, securities or other consideration) of a majority or more of the assets or
earning power of CCO.

            Notwithstanding the foregoing, a “Change in Control” shall not be
deemed to occur solely because a majority or more of the total voting power of
the Voting Stock is acquired by (A) a trustee or other fiduciary holding
securities under one or more employee benefit plans maintained by CCO or any of
its subsidiaries or (B) any

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.4

 

corporation that, immediately prior to such acquisition, is owned directly or
indirectly by the stockholders of CCO in the same proportion as their ownership
of stock in CCO immediately prior to such acquisition.

(e)                “Clear Channel Entities” means any one or more of (i) CC
Media Holdings, Inc. (“CC Media”); (ii) any corporation, partnership, joint
venture, association or other entity of which CC Media is the Beneficial Owner
(directly or indirectly) of 20% or more of the outstanding voting stock, voting
power, partnership interests or similar voting interests; and (iii) any other
corporation, partnership, joint venture, association or other entity that is
controlled by CC Media, controls CC Media or is under common control with CC
Media; provided, however, that in no event shall “Clear Channel Entities”
include (A) CCO, (B) any corporation, partnership, joint venture, association or
other entity of which CCO is the Beneficial Owner (directly or indirectly) of
20% or more of the outstanding voting stock, voting power, partnership interests
or similar voting interests or (C) any other corporation, partnership, joint
venture, association or other entity that is controlled by CCO. For purposes of
this definition of “Clear Channel Entities,” the term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of an entity, whether through the ownership of
voting securities, by contract, or otherwise.

(f)                 “Corporate Status” describes the status of a person in his
or her capacity as a director or officer of CCO (including, without limitation,
one who serves at the request of CCO as a director, officer, employee, fiduciary
or agent of any Outdoor Entity).

(g)                “Determination” means a determination that either (x) there
is a reasonable basis for the conclusion that indemnification of Indemnitee is
proper in the circumstances because Indemnitee met a particular standard of
conduct (a “Favorable Determination”) or (y) there is no reasonable basis for
the conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

(h)                “Disinterested Director” means a director of CCO who is not
(at the time of the vote) and was not a party to the Proceeding in respect of
which indemnification is sought by Indemnitee.

(i)                  “Exchange Act” means the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder.

(j)                 “Expenses” shall mean all reasonable costs, fees and
expenses and shall specifically include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees and costs of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness, in, or otherwise participating in, a Proceeding, including, but not
limited to, the premium for appeal bonds, attachment bonds or similar bonds and
all interest, assessments and other charges paid or payable in connection with
or in respect of any such Expenses. Should any payment by CCO under this
Agreement be determined to be subject to any federal, state or local income or
excise tax, “Expenses” shall also include such

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.4

 

amounts as are necessary to place Indemnitee in the same after-tax position
(after giving effect to all applicable taxes) as Indemnitee would have been in
had no such tax been determined to apply to such payments.

(k)               “Independent Counsel” means a law firm, a member of a law firm
or an independent legal practitioner that (a) is experienced in matters of
corporation law, (b) is reasonably acceptable to Indemnitee and (c) neither
contemporaneously is, nor in the five (5) years theretofore has been, retained
to represent (i) CCO or Indemnitee in any matter material to either such party,
(other than as Independent Counsel under this Agreement or similar agreements);
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder; or (iii) the Beneficial Owner, directly or
indirectly, of securities of CCO representing five percent or more of the
combined voting power of CCO’s then outstanding shares, unless Indemnitee in its
sole discretion waives any of the requirements set forth in clauses (i), (ii)
and (iii) of this clause (c). Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either CCO or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

(l)                  “Mays Executive” means either or both of Mark P. Mays and
Randall T. Mays.

(m)              “Outdoor Entity” means CCO, any of its subsidiaries and any
other corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise with respect to which Indemnitee
serves as a director, officer, employee, partner, representative, fiduciary or
agent, or in any similar capacity, at the request of CCO.

(n)                “Proceeding” includes any actual, threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened,
pending or completed proceeding, whether brought by or in the right of CCO or
otherwise and whether civil, criminal, administrative or investigative in
nature, in which Indemnitee was, is, may be or will be involved as a party,
witness or otherwise, by reason of Indemnitee’s Corporate Status or by reason of
any action taken by him or of any inaction on his or her part while acting as
director or officer of any Outdoor Entity (in each case whether or not he is
acting or serving in any such capacity or has such status at the time any
liability or expense is incurred for which indemnification or advancement of
Expenses can be provided under this Agreement).

(o)               “Sponsor Designee” means any person who is an officer,
director, shareholder, member, manager, partner or employee of any of: (i) Bain
Capital Partners, LLC (“BCP”) Thomas H. Lee Partners, L.P. (“THL”), or (ii) any
investment fund or management company affiliated with either of those entities,
or (iii) any Sponsor Entity (other than Sponsor Entities that are comprised
solely of Clear Channel Entities or Outdoor Entities), or (iv) any successor to
any of the foregoing entities.

(p)               “Sponsor Entity” means any one or more of (i) BCP; (ii) THL;
(iii) any corporation, partnership, joint venture, association or other entity
of which BCP or THL is (directly or indirectly, and whether individually or in
the aggregate) the Beneficial Owner (including, without limitation, ownership
through one or more investment funds or other entities that are controlled by,
controlling or under common control with BCP or THL or any of their respective
affiliates) of

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.4

 

20% or more of the outstanding voting stock, voting power, partnership interests
or similar voting interests; and (iv) any other corporation, partnership, joint
venture, association or other entity that is controlled by BCP or THL, controls
BCP or THL or is under common control with BCP or THL (whether individually or
collectively); provided, however, that for purposes hereof in no event shall
“Sponsor Entities” include (A) CCO or any other Outdoor Entity, (B) any Clear
Channel Entity.  For purposes of this definition of “Sponsor Entity,” the term
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of an entity, whether
through the ownership of voting securities, by contract, or otherwise.

(q)               “Voting Stock” means the shares of all classes of the
then-outstanding capital stock of CCO entitled to vote generally in the election
of directors.

16.              Construction.  Whenever required by the context, as used in
this Agreement the singular number shall include the plural, the plural shall
include the singular, and all words herein in any gender shall be deemed to
include (as appropriate) the masculine, feminine and neuter genders.

17.              Reliance; Integration. 

(a)                CCO expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to continue to serve as Executive Chairman of CCO, and CCO
acknowledges that Indemnitee is relying upon this Agreement in serving as
Executive Chairman of CCO.

(b)               Subject to Section 11(a), this Agreement constitutes the
entire agreement between CCO and Indemnitee with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral, written and
implied, between CCO and Indemnitee with respect to the subject matter hereof;
provided, however, that (i) nothing herein is intended or shall be construed to
limit any rights that the Indemnitee may have under any other agreement or
instrument (including, without limitation, any charter, by-law or other
governing document of, or any agreement with, any Outdoor Entity or any Clear
Channel Entity) and (ii) in the event of any inconsistency between the
provisions of Sections 11(d), 11(e)  and 11(f), on the one hand, and the
provisions of any other agreement or instrument (including, without limitation,
any charter, by­law or other governing document of, or any agreement with, any
Outdoor Entity or any Clear Channel Entity), on the other hand, the provisions
of Sections 11(d), 11(e)  and 11(f)  shall control and supersede such
inconsistent provisions of other such other agreements or instruments.

18.              Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

19.              Notice Mechanics. All notices, requests, demands or other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been direct, or (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed:

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.4

 

a.         If to Indemnitee to:

Robert W. Pittman

Clear Channel

75 Rockefeller Plaza

23rd Floor

New York, NY 10019

 

with a copy to:

Marty Edelman

Paul, Hastings, Janosky, Walker

75 East 55th Street

9th Floor

New York, NY 10022

             

            and a copy to:

Robyn Transport

TAG Associates

75 Rockefeller Plaza

9th Floor

New York, NY 10019

 

 

b.         If to CCO, to:

Clear Channel Outdoor Holdings, Inc.
200 East Basse Road
San Antonio, TX 78209
Attn: General Counsel

            with a copy to:

Kirkland & Ellis LLP
300 N. LaSalle
Chicago, Illinois 60654
Attn: Jon A. Ballis, P.C. and James S. Rowe

 

or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to CCO and (b) in the case of a change in
address for notices to CCO, furnished by CCO to Indemnitee.

20.              Contribution. To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, CCO, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for reasonably incurred Expenses, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.4

 

order to reflect (a) the relative benefits received by CCO and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (b) the relative fault of CCO (and its other directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

21.              Governing Law; Submission to Jurisdiction; Appointment of Agent
for Service of Process. This Agreement and the legal relations among the parties
shall, to the fullest extent permitted by law, be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. CCO and Indemnitee hereby irrevocably and
unconditionally (a) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(b) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (c) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (d) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or otherwise inconvenient forum.

22.              Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

23.              Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.

[Remainder of Page Intentionally Blank]

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.4

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

Clear Channel Outdoor Holdings, Inc.:



By: /s/ Robert H. Walls, Jr.____
Name:
Title:

Indemnitee:



/s/ Robert W. Pittman_________
Name:

 

 

 

--------------------------------------------------------------------------------

 